PROMISSORY NOTE July 1, 2008 Subject to the terms and conditions of this Note and for good and valuable consideration received, Island Scallops Limited, a British Columbia Company (the “Borrower”), promises to pay to the order of Leslie I. Rombough or its assignee (the “Lender”), the principal amount of thirtythousand ($30,000.00) (the “Principal”) Dollars. The Principal shall be paid by Borrower to Lender in equal monthly payments in the amount of $5,000.00 each, commencing the last day of September 30, 2008 and continuing on the same date of each and every consecutive month until fully paid. This Note may be prepaid in whole or in part at any time without premium or penalty. 1. Interest Rate.There shall be no interest due to Lender on the Principal. 2. Payments. Principal. All payments of the Principal payable on or in respect of this Note shall be made to Lender in Canadian dollars, by wire transfer, certified check or other “immediately available” funds. Borrower shall make such payments of the Principal to Lender at the address of Lender set forth hereto or at such other place as Lender shall have notified Borrower in writing. No Set-off.All payments on or in respect of this Note shall be made to Lender without set-off or counterclaim and free and clear of and without any deductions of any kind. Release Upon Payment In Full. Upon payment in full of the Principal, Borrower shall be forever released from all its obligations and liabilities under this Note. 3. Event of Default.Notwithstanding the foregoing, this Note shall be immediately due and payable, in the event of the occurrence and continuation of any of the following (each an “Event of Default”): Insolvency. Borrower becomes insolvent or makes any assignment for the benefit of its creditors. Bankruptcy. Borrower files (or consents to the filing of) any petition or complaint pursuant to federal or state bankruptcy or insolvency laws seeking the appointment of a receiver or trustee for any of its assets, seeking the adjudication of Borrower as bankrupt or insolvent, seeking an “order for relief” under such statutes, or seeking a reorganization of or a plan of arrangement for Borrower and such petition is not dismissed within 60 days after the filing thereof, or Default. (a) Borrower materially defaults in the due observance or performance of any covenant, condition or agreement on the part of Borrower to be observed or performed pursuant to the terms of this Note, (b) Lender gives written demand to Borrower, and Borrower(c) such default or breach remains uncured ten (10) days after Borrower receives such written demand. Security Interest.Borrower shall have a security interest in the SC170 commercial vessel until such time as the principal amount of this Note has been repaid in full. 4. Miscellaneous. Notices. All notices (including other communications required or permitted) under this Note must be in writing and must be delivered (a)in person, (b)by registered or certified mail, postage prepaid, return receipt requested, (c)by a generally recognized courier or messenger service that provides written acknowledgement of receipt by the addressee, or (d)by facsimile or other generally accepted means of electronic transmission with a verification of delivery.Notices are deemed delivered when actually delivered to the address for notices as follows: To Lender: Leslie I.
